 MEIER ELECTRIC & MACHINE CO., INC.143ployees, to grant time off, or to assign employees to thedifferent departments in the Employer's business.Both directtheir subordinates in the performance of their duties, whichwere testified as routine.However, both may recommendthatan employee be transferred out of their respectivedepartments to some task elsewhere in the company. Oneinstancewas cited in which Harves recommended that anemployee be discharged, but this employee was merely trans-ferred to a different department. Harves and Sloan both spenda comparatively small percentage of their time directingemployees,and spend the large remainder of their time inphysical work or in clerical and checking duties. We concludeon these facts that Harves and Sloan are not supervisors, andshall therefore include them in the unit.Accordingly,we find that the following employees constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All truckdrivers,truck helpers,packers,and warehousemenof the Employer at its Indianapolis,Indiana, plant,includingthe warehouse foreman and the crating foreman, but excludingvehiclemechanics,office clerical employees,guards,profes-sional employees,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.MEIER ELECTRIC&MACHINE CO., INC.andINTERNA-TIONAL UNION OF ELECTRICAL,RADIO AND MACHINEWORKERS,CIO, Petitioner.Case No. 35-RC-932. Novem-ber 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Bruce Gillis,Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9(c) (1) and Section 2(6) and (7) of the Act.107 NLRB No. 43. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitionerseeks to represent a unit composed ofall production and maintenance employees at the Employer'sIndianapolis,Indiana,ventilating fan and heater manufacturingplant, including truckdrivers,but excluding all office clericalemployees,professional employees,guards, and supervisorsas definedin the Act. The Employeragrees with the com-position of the unit and would include eight employees v3homthePetitionerwould exclude as supervisors.The disputedemployees are Maynard Hobbs,DavidRobinson,Russel Abbot,Hardy Drullinger,Joe Robbins,MarionTrinkle, VirgilHanshew,and Richard Russell.Maynard Hobbs, David Robinson,and RussellAbbot are setupmen in the Employer's press department and spend approximate -ly half theirtime in setup work and the remainder in produc-tion and maintenancework. Although theyreceive a higherhourly wagethan other employees in the pressdepartment, theydo not have the authoritytohire, discharge,discipline,or other-wise affect the statusof any employees,nor do theyhave theauthority effectivelyto recommend such action.Theymay selectan employee in the press department to operate a certain ma-chine within the department after receiving instructions from thepressroom foreman toplace themachine in operation.Hardy Drullingeris a setupman in the Employer's shear de-partment under the supervisionof Jim Walls.There are 3employees in the department in addition to Drullinger.Drullingerdoes the setup work and, whendirected by theforeman to placea shearing machine in operation,Drullinger selects 1 of theother 3 men to operate the machine.He has no authority tohire, discharge,discipline,or otherwise affect the status of em-ployees in that department,nor doeshe have the authority ef-fectivelyto recommend such action.The record indicates thatalthoughDrullinger was present at the time an employee was dis -charged in the shear department,Foreman Walls independentlydischarged the employeewithout anyrecommendation fromDrullinger.Joe Robbins is a group leader in the Employer's heater andsmall fan assembly department,comprising approximately14 to 18 employees.He receives$1.55 per hour, which is lessthan that received by some of the other employees in theassembly department.He spends approximately 60 percent ofhis time in production work. He has no authority to hire, dis-charge, or discipline employees in that department,nor doeshe have the authority effectively to recommend such action.Upon advicefrom the foreman,Robbins assigns employeesin the assembly department to various tasks withinthe depart-ment and transfers employees to different jobs in the departmentwhen the need arises. However, these employees are engagedin an unskilled,assembly-line operation.Overtime work in thedepartment is assignedby the assembly-department foremanor, in his absence,by theplant superintendent.When theforeman and plant superintendent are absent,Robbins assignsovertime work to employees, but this happens only occasionally. MEIER ELECTRIC & MACHINE CO., INC.145Time off has been granted by Robbins on two occasions duringthe term of his employment but on one of these occasions hemerely concurred in action already taken by the personneldepartment.Marion S. Trinkle works in the window fan assembly depart-ment, which at the time of the hearing was operating with 3 or4 employees engaged in off-season repair work. Although hereceives 15 to 20 cents more an hour than other employeesin the department, this wage differential is based on the factthat Trinkle was formerly an inspector and is still receivingthewage of an inspector. He distributes the work among theother employees; no skill or training is required for thiswork. He has no authority to hire, discharge, or disciplinethe employees in the repair department, nor does he have theauthority effectively to recommend such action.Virgil Hanshew is a leadman in the Employer's paint spraydepartment- -which department operates in conjunction withthe fan and heater assembly department. Although he receives10 cents more per hour than other employees in the paint-spray department, he spends most of his time in productionwork. He has no authority to hire, discharge, or disciplineemployees in this department, nor does he have the authorityeffectively to recommend such action. He distributes the workin the department on the basis of the availability of the manfor the job.Richard Russell is a setup man and riveting-machineoperator in the Employer's 35-man propellor departmentunder the direction of Foreman Sandler. Russell has no authorityto hire, discharge, or discipline employees in the propellordepartment, nor does he have the authority effectively to recom-mend such action. He has no authority to direct or assignemployees to any tasks nor has he ever exercised such authority.All of the above-mentioned disputed employees receive anhourly wage, while the various departmental foremen are paida salary.Under all these circumstances, we find that Maynard Hobbs,David Robinson, Russell Abbot, Hardy Drullinger, Marion S.Trinkle, Virgil Hanshew, and Richard Russellare not super-visors as defined in the Act, because their only authority ap-pears to be that of routine direction or assignment of em-ployees to various tasks within their own departments.'We find also that Joe Robbins' direction of other employeesismerely routine and does not require the exercise of inde-pendent judgment. While he sporadically substitutes for theforeman of the assembly department, that is not sufficientbasis for finding him to be a supervisor. We shall, therefore,include him in the unit.'' The Englander Company, Inc., 100 NLRB 164; Charles N. Ingram and Mary C.Ingram,d/b/aCharlesIngramLumber Company, 100 NLRB 440; P. R. Mallory & Co., Inc., 101NLRB No. 10.2Wayside Press, 104 NLRB 1028; Coastal Plywood & Timber Company, 102 NLRB 263. 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, we find the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of the Act:All production and maintenance employees' at the Employer'sIndianapolis, Indiana, plant, including truckdrivers, but exclud-ingwatchmen-janitors, 4 and all office clerical employees,professional employees, guards, and supervisors as defined inthe Act.5.The Employer'soperations are seasonalin nature andthe peakseasonextends from about the first of November toJuly or August. At the time of the hearing (September 1 and 2,1953) there were approximately 130 to 140 employees at theEmployer's plant. The Employer plans to add 50 or 60 em-ployees to the present complement between October 15, 1953,and November 1, 1953. The Employer requests that any electiondirected by the Board be delayed until such time as the newemployees will be able to vote. As this decision will issue at atime when the Employer's production will be at its seasonalpeak, wesee noreason to depart from our usual practice ofdirecting an immediate election.The Petitioner contends that employees laid off since May1,1953, for lack of work have been only temporarily laidoffand are eligible to vote. The Employer disagrees andcontends those employees have been permanently dischargedand are not eligible to vote. The record indicates that 90 per-cent of the Employer's production jobs can be learned in lessthan an hour's time and any employees laid off after the peakseasonare not recalled for work during the next seasonalpeak. The Employer solicits new employees every season bynewspaper ads and through the United States EmploymentService rather than recalling laid-off employees. Although 9of the 50 employees laid off in May are now working in theplant, these employees were rehiredas newapplicants and notas temporarily laid-off employees. Under all these circurn-stances, we find that the employees laid off on or about May1, 1953, and who have not been rehired on the eligibility datefixed herein have no reasonable expectation of reemploymentat the Employer's plant and are, therefore, not eligible to votein the election hereinafter directed.'[Text of Direction of Election omitted from publication.]3 Included in the unit as production and maintenance employees, are: Maynard Hobbs,David Robinson, Russell Abbot, Hardy Drullinger, Marion S. Trinkle, Virgil Hanshew,Richard Russell, and Joe Robbins.4Contrary to the stipulation of the parties, we find for the reasons set forth in WalterboroMfg.Co.,106NLRB 1383, that the 3 watchmen- janitors, who spend over 50 percent oftheir time in janitorial duties, are guards within the meaning of the Act and shall excludethem from the unit.5Warner Brothers Company, 83 NLRB 191.